Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2007

Mauro v. Beil
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2065




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Mauro v. Beil" (2007). 2007 Decisions. Paper 1787.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1787


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                           CLD-65
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     No. 06-2065
                                    _____________

                                    JOHN P. MAURO,
                                            Appellant

                                            v.

                              JEAN BEIL, an individual;
                           DENNIS KUCMYDA, an individual;
                             DOUG SUSAN, an individual;
                      R. SUSON TILLMAN-TAYLOR, an individual
                            __________________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                             (D.C. Civil No. 05-cv-05791)
                     District Judge: Honorable Faith S. Hochberg
                         _____________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  November 30, 2006

               Before: RENDELL, SMITH and COWEN, Circuit Judges.

                                (Filed January 10, 2007)
                                  ________________

                              OPINION OF THE COURT
                                 ________________

PER CURIAM

      John Mauro appeals the dismissal of his civil rights complaint by the United States

District Court for the District of New Jersey. We will dismiss the appeal pursuant to 28
U.S.C. 1915(e)(2)(B).

                                             I.

       According to Mauro’s complaint, the defendant employees of Catholic Charities

violated his Fourth Amendment right to be free from unreasonable searches and seizures.

Mauro alleges that the defendants made him “submit to a search of his person” and

“threatened to secure the termination of [his] employment” in an effort to demonstrate

their superiority to Mauro. Mauro also asserts that, in doing this, the defendants “acted

on a pretext that they were special prosecutors.”

       The defendants filed a motion to dismiss for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). After Mauro submitted a brief in opposition

and the defendants replied, the District Court granted the motion. Mauro now appeals the

District Court’s judgment.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. When reviewing a District

Court’s order granting a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), we must accept as true all factual allegations in the complaint, and all

reasonable inferences that can be drawn from them. See Ransom v. Marrazzo, 848 F.2d
398, 401 (3d Cir. 1988). In order to establish a claim under 42 U.S.C. § 1983, Mauro

must show that there was (1) a violation of a federally protected constitutional or statutory

right, (2) by state action or action under color of state law. See Jordan v. Fox, Rothschild,

O’Brien & Frankel, 20 F.3d 1250, 1264 (3d Cir. 1994). Private actors may be deemed to

                                              2
have acted under color of state law if their conduct is fairly attributable to the state. See

Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982).

       Here, the defendants are not state actors, nor did they act under color of state law.

Even if true, Mauro’s allegations that the defendants pretended that they were somehow

affiliated with law enforcement for the state of New Jersey, does not suffice to make their

conduct attributable to the state. See, e.g., Lugar v. Edmonson Oil Co., 457 U.S. 922,

937 (1982).

       We agree with the District Court that Mauro can prove no set of facts in support of

his claim which would entitle him to relief. Accordingly, the appeal is without legal

merit and we will dismiss it pursuant to § 1915(e)(2)(B).




                                              3